Citation Nr: 1000734	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-18 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for a groin condition (claimed as groin pain), 
and if so, whether it should be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for a left shoulder condition, and if so, 
whether it should be granted.

3.  Entitlement to service connection for scars to the left 
eyebrow.

4.  Entitlement to service connection for scars under the 
right knee.

5.  Entitlement to service connection for a scar on the left 
chin area.

6.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel	


INTRODUCTION

The Veteran served on active duty from April 1969 to October 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of entitlement to service connection for a groin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2004 rating decision denied service connection 
for a groin condition and a left shoulder condition.  It was 
held that the evidence did not show any permanent residuals 
or chronic groin disability in either the service treatment 
records, or the post service treatment records.  The RO also 
held that there were no permanent residuals or chronic left 
shoulder disability shown in either service treatment records 
or post service treatment records.  Additionally, the RO 
indicated that there was no opinion that a current left 
shoulder diagnosis was consistent with in-service 
symptomatology.  The Veteran was notified of the decision.  
The Veteran did not submit a notice of disagreement within a 
year of issuance of the April 2004 decision. 

2.  The evidence received since the April 2004 decision is 
not cumulative of the evidence previously in the record and 
is sufficient, when considered with the evidence previously 
of record, to raise a reasonable possibility of 
substantiating the claim for a groin condition.

3.  The evidence received since the April 2004 rating 
decision is either cumulative of the evidence previously of 
record or is insufficient, by itself or when considered with 
the evidence previously of record, does not relate to an 
unestablished fact that is necessary to substantiate the 
claim for service connection, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a left shoulder condition.

4.  The Veteran's scar to the left eyebrow, right knee, and 
left chin area are not incurred in and related to his active 
service.

5.  The Veteran's personnel records reflecting an MOS of 
combat engineer and a main duty of clearing landmines daily.

6.  There is medical evidence of record which links the 
Veteran's duties during active service to his diagnosis of 
PTSD.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision that denied service 
connection for a groin condition and for a left shoulder 
condition became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has been received to reopen a 
claim for service connection for a groin condition.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  New and material evidence has not been received to reopen 
a claim for service connection for a left shoulder condition.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

4.  A scar to the left eyebrow was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

5.  A scar to the right knee was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

6.  A scar to the left chin area was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).
 
7.  PTSD was incurred in active service.  §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in September 2006, 
prior to the date of the issuance of the appealed rating 
decision.

The Board further notes that, in the September 2006 letter, 
the Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Review of the record reveals that the September 2006 letter 
also essentially complies with the provisions of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified 
of the prior denial and instructed as to the need for new and 
material evidence.  His subsequent assistance in pursuing the 
appeal demonstrates actual knowledge of what is needed, and 
further notice or development is not indicated.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


I.  Whether new and material evidence has been submitted to 
reopen claims for a groin condition (claimed as groin pain), 
and left shoulder condition.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously received 
by agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 
6 (1996).

By a decision dated April 2004, the RO denied service 
connection for a groin pain and for a left shoulder 
condition.  The claims were denied on the basis that no 
permanent residual or chronic disability was shown by service 
treatment records or post service treatment records.  
Additionally, the RO indicated that regarding the groin 
claim, pain could not be service-connected without actual 
clinical findings together with appropriated diagnosis of the 
etiology of the pain.  The Veteran did not appeal this action 
after getting notice; therefore, the April 2004 decision 
became a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103. 

The evidence of record at the time of the April 2004 final 
decision included the Veteran's service treatment records; VA 
treatment records dated May 2002 to May 2003; and statements 
from the Veteran.  The Veteran's service treatment records 
noted treatment in service for groin pain due to a sexually 
transmitted disease.  Service treatment records also noted 
treatment for a shoulder disorder during service.  The 
Veteran's separation examination noted normal upper and lower 
extremities.  VA treatment records indicated complaints of 
groin pain.  The VA records were silent as to any complaints 
or diagnosis of any shoulder disability.

In August 2006, the appellant submitted claims to reopen 
service connection for a groin condition and for a left 
shoulder condition.  The evidence received since the April 
2004 final decision included VA treatment records dated 
September 2006 to March 2008, and a statement from a fellow 
Veteran.  

VA treatment records reflected treatment for various clinical 
conditions, including complaints of shoulder pain, 
arthropathy.  Additionally, the Veteran's supervising officer 
submitted a statement indicating that he witnessed the 
Veteran fall while working on a demolition project.  The 
Veteran's supervisor recalled that the Veteran fell onto a 
support wall, straddling the wall with his legs, causing 
severe groin injury and pain.

Regarding the claim for a groin disability, the evidence of 
record prior to the April 2004 decision noted that the 
Veteran had been treated for groin pain due to a sexually 
transmitted disease during service, with no residuals, but 
did not indicate any evidence of an actual injury to the 
groin.  The newly submitted evidence included a statement 
from the Veteran's supervising officer, indicating that the 
Veteran fell during his active service, resulting in a severe 
pain and injury to the groin.  This record was not available 
to the RO prior to their April 2004, decision and bear 
directly and substantially upon the issue for consideration.  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for a groin condition.

Regarding the claim for a left shoulder condition, none of 
the newly received evidence contains evidence of a nexus 
between a current left shoulder condition and the Veteran's 
shoulder complaints during active service.  As stated above, 
available service treatment records noted treatment for a 
shoulder disorder during service with no permanent residuals 
or chronic injuries.  Post service records noted complaints 
of physical pain, and a diagnosis of arthopathy, but there 
was no evidence that the current disability was related to 
his active service.  Thus, the Veteran has failed to provide 
any objective evidence of a left shoulder condition related 
to his active service.  

As such, the newly submitted evidence cannot be considered 
new and material.  For these reasons, the Board finds that 
the evidence received since the April 2004 rating decision is 
either cumulative of the evidence previously of record or is 
insufficient, by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact that is necessary to substantiate the claims for service 
connection, and does not raise a reasonable possibility of 
substantiating the claim for service connection for a left 
shoulder condition.  Accordingly the Board finds that new and 
material evidence has not been received to reopen a claim for 
service connection for a left shoulder condition  


II.  Entitlement to service connection for scars to the left 
eyebrow, right knee, and left chin area.

The Veteran contends that he has scars to the left eyebrow, 
right knee and left chin area that are related to his active 
service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records are silent to any injuries, 
lacerations, wounds, or scars to the left eyebrow, right knee 
or left chin area.  Examinations upon enlistment and 
separation, dated April 1969 and October 1971, respectively, 
likewise were silent to any scars to the left eyebrow, right 
knee, and left chin area.  

Post service treatment records are similarly silent to any 
indication of scars.  Records consistently indicated that the 
Veteran's skin was free from malignant lesions or rashes.   

While the Veteran is competent to state that he has scars on 
the left eyebrow, right knee, and left chin area, there is no 
objective medical evidence of scars 

The Board notes that the Veteran submitted statements 
indicating that he had scars to the left eyebrow, right knee, 
and left chin area.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board.  
However, as noted above, while the Veteran is competent to 
report that he currently has scars to the left eyebrow, right 
knee, and left chin area, there is no indication in the 
record that those scars are related to his active military 
service.  Service treatment records are completely silent to 
any wounds, lacerations, or injuries to the left eyebrow, 
right knee, and left chin area.  Significantly, the Veteran's 
separation examination did not note any scars to those 
specific areas.  Consequently, although the Veteran is 
competent to state that he has scars at the left eyebrow, 
right knee and left chin area, for the above reasons, the 
Board finds his assertion that his scars are related to an 
incident during active service not to be credible and thus of 
no probative value.

The Board further notes that under the circumstance of this 
case the Veteran is not entitled to a VA examination for the 
purpose of evaluating his claim for service connection for 
scars to the left eyebrow, right knee and left chin area.  
This is because under 38 U.S.C.A. § 5103A, such a medical 
examination is unnecessary for VA to make a decision on his 
claim as there is no competent evidence that the current 
disability or symptoms may be associated with service.  
38 U.S.C.A. §  5103A(d)(2)(B).  The Board finds that in view 
of the lack of evidence supporting the Veteran's claim, 
including the length of time that has expired since his 
discharge from service, any medical opinion linking the scars 
to an injury in service would be speculative and therefore 
not useful to VA in deciding the Veteran's claim.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  And as was previously 
explained herein, VA has attempted to obtain competent 
evidence from the Veteran through the notice and assistance 
requirements of the VCAA, but the Veteran has not responded 
with the type of evidence necessary to substantiate his 
claim.  

Accordingly, the evidence of record does not show that the 
Veteran's scars to the left eyebrow, right knee, and left 
chin area are due to service.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claims that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule as to these issues is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


III.  Entitlement to service connection for PTSD.

The Veteran contends his PTSD is related to his active 
service.  

To establish entitlement to service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his exposure to a traumatic event that would 
not necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99; 65 Fed.Reg. 6527 
(2000).

If the Veteran did not serve in combat, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The instant case turns on whether the Veteran has PTSD which 
is related to a verified service stressor.  The Board has 
carefully reviewed the evidence of record and finds that 
service connection for PTSD is warranted.  

The Veteran's service treatment records are silent as to any 
treatment for or diagnosis of an acquired psychiatric 
condition.  However, the Veteran was treated for drug abuse 
during active service.  An October 1971 record indicated 
diagnoses of immaturity, passive aggressive traits, and 
heavy, mixed drug abuse.  The medical officer indicated that 
in view of the Veteran's personality disorder, separation 
from service was recommended. The Veteran's October 1971 
separation examination found that the Veteran had a normal 
mental state.  

Service personnel records reflect that the Veteran served in 
the Republic of Vietnam with the Headquarters Company, 7th 
Engineers Battalion, 1st Marine Division.  While stationed in 
Vietnam, the Veteran had an MOS of combat engineer, and his 
personnel records noted participation in counterinsurgency 
operations.  Additional personnel records reflected that the 
Veteran's company participated in clearing mines and booby 
traps.  Moreover, the records reflected that various Marines 
in the Veteran's company, as well as civilians, were either 
killed or wounded in action at the time and area the Veteran 
was stationed in Vietnam.  Despite the Veteran's reported 
stressors of sniper fire could not be verified, the Board 
finds that given the Veteran's MOS, participation in 
counterinsurgency operations, conduct of daily mine sweeps, 
and personnel records reflecting that marines within his 
company, as well as civilians, were wounded or killed in 
action during the mine sweeps, the Board finds that the 
Veteran's lay assertions are sufficient in supporting a 
diagnosis of PTSD.  

Post service treatment records dated September 2005 to 
January 2008 reflect a diagnosis of PTSD.  A February 2007 
record indicated that the Veteran reported a military history 
of setting up fires for mine explosions.  The Veteran 
reported that he had sleep disturbances with screaming and 
yelling in his sleep, dreams of death, avoidance of public 
places such as bars, intrusive memories, and problems with 
anger.  A diagnosis of chronic post traumatic stress disorder 
was provided and a Global Assessment of Functioning (GAF) 
score of 60 was assigned.  

A March 2007 VA treatment record indicated ongoing PTSD 
symptoms, including social isolation, anger, depressed mood, 
anxiety, dreams, and waking in cold sweats.  Diagnoses of 
PTSD and chronic major depressive disorder were provided and 
a GAF score of 59 was assigned.  Subsequent outpatient 
records revealed continued treatment for psychological 
problems, including PTSD. As VA medical providers have 
related the Veteran's PTSD to his wartime experiences in 
Vietnam, the Board will apply the benefit-of-the-doubt 
doctrine in awarding service connection for PTSD.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for a groin condition is 
granted.

New and material evidence not having been received, reopening 
of the claim for service connection for a left shoulder 
condition, is denied.

Service connection for a scar to the left eyebrow is denied.

Service connection for a scar to the right knee is denied.

Service connection for a scar to the left chin area is 
denied.

Service connection for PTSD is granted.


REMAND

The Veteran has claimed that he has a groin condition and 
associated groin pain related to an injury during his active 
service.

Service treatment records reflect treatment for groin pain 
pursuant to a sexually transmitted disease.  Additionally, an 
October 1970 service treatment record reflected that the 
Veteran was treated for an injury to the groin after he 
straddled a board and received a hematoma to the scrotum.  
There was no laceration, tenderness or pain.  Moreover, the 
Veteran's supervising officer submitted a statement 
indicating that he witnessed the Veteran's fall and 
subsequent groin injury.  

Post service treatment records reflect numerous complaints of 
groin pain.  A May 2003 VA treatment record indicated that 
the Veteran reported discomfort and swelling in the left 
testicle that had been present since his injury in the 
military.  A past medical history of a chronic left 
testicular hydrocele was provided.  Examination revealed that 
the Veteran's left testicle was swollen to two times the 
normal size, and a diagnosis of a hydrocele in the left 
testicle was provided.  Subsequent treatment records reflect 
numerous complaints of continued groin pain.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See 
Charles v. Principi, 16 Vet. App. 370 (2002) (where there is 
competent evidence of a current disability and evidence 
indicating an association between the disability and active 
service, there must be competent evidence addressing whether 
a nexus exists).  A VA examination with specific medical 
opinions should be obtained to resolve the issues discussed 
above.  


Accordingly, the case is REMANDED for the following action:

1. The RO should obtain copies of all VA 
outpatient treatment records relating to 
a groin condition dated from March 2008 
to the present and associate those 
records with the claims folder.

2.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of the current groin 
condition, including a hydrocele to the 
left testicle.  The claims file must be 
provided to the examiner prior to the 
examination.  All indicated evaluations, 
studies, and tests should be accomplished 
and any such results must be included in 
the examination report.  After performing 
the examination, the examiner should 
provide opinion as to whether the Veteran 
has a current groin disability, including 
a left hydrocele, associated with his 
groin pain.  If the examiner finds that 
the Veteran has a current groin 
disability, the examiner should opine as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current groin 
disability had its onset during service 
or is in any way related to the Veteran's 
active service, including the Veteran's 
injury to his scrotum during active 
service.  A complete rationale for all 
opinions expressed must be provided.

3.  After the foregoing, the RO should 
review the evidence added to the record 
and readjudicate the Veteran's claim.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


